Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Jeffrey Bernard on 30 July 2021.

The application has been amended as follows: 

Claim 1: (Currently Amended)
A system for wirelessly supplying electrical power to an aircraft cabin component, comprising: 
a first aircraft cabin component equipped with a solid state electrical power transmitter comprising an induction loop and adapted to produce an oscillating magnetic field when powered via a wired connection to a power supply; 
a second aircraft cabin component, movable relative to the first aircraft cabin component between a first position in which the second aircraft cabin component is positioned within the first aircraft cabin component and a second position in which the second aircraft cabin component is positioned outside of the first aircraft cabin component, equipped with a 
a visual indicator attached to the second aircraft cabin component and electrically coupled to the solid state electrical power receiver, the visual indicator operable for being electrically activated when the second aircraft component is in the second position such that the solid state electrical power receiver is powered by the solid state electrical power transmitter, and the visual indicator when electrically activated being visible on at least one exterior surface of the second aircraft cabin component;
wherein the first position corresponds to a stowed condition of the second aircraft cabin component and the second position corresponds to a deployed condition of the second aircraft cabin component, and wherein the second aircraft cabin component is movable between the first position in which the power receiver is out of operating range of the power transmitter, and the second position in which the power receiver is within operating range of the power transmitter, wherein the first and second aircraft cabin components are coupled in each of the first and second positions and remain coupled as the second aircraft cabin component moves between the first and second positions.

Claim 2: (Canceled)

Claim 3: (Currently Amended)
"The system of claim [[2]] 1 …"

Claim 5: (Currently Amended)
"The system of claim [[2]] 1 …"

Claim 6: (Currently Amended)
"The system of claim [[2]] 1 …"

Claim 11: (Currently Amended)
The system of claim 6 wherein the support [[arm]] member slidably engages the first aircraft cabin component.

Claim 15: (Currently Amended)
A method of wirelessly supplying electrical power to aircraft cabin components comprising the steps of: 
providing a first aircraft cabin component; 
providing a second aircraft cabin component which is movable relative to the first aircraft cabin component between a first position in which the second aircraft cabin component is positioned [[with]] within the first aircraft cabin component and a second position in which the second aircraft cabin component is positioned outside of the first aircraft cabin component; 
attaching a solid state electrical power transmitter, comprising an induction loop, to the first aircraft cabin component; 

attaching a visual indicator to the second aircraft cabin component and electrically coupling the visual indicator to the solid state electrical power receiver; and 
connecting a power source to the solid state electrical power transmitter; 
wherein the visual indicator is operable for being electrically activated when the second aircraft cabin component is in the second position such that the solid state electrical power receiver is powered by the solid state electrical power transmitter, and the visual indicator when electrically activated being visible on at least one exterior surface of the second aircraft cabin component;
wherein the first position corresponds to a stowed condition of the second aircraft cabin component and the second position corresponds to a deployed condition of the second aircraft cabin component, and wherein the second aircraft cabin component is movable between the first position in which the power receiver is out of operating range of the power transmitter, and the second position in which the power receiver is within operating range of the power transmitter, wherein the first and second aircraft cabin components are coupled in each of the first and second positions and remain coupled as the second aircraft cabin component moves between the first and second positions.

Claim 16: (Canceled)


Claim 18: (Currently Amended)
"The method of claim [[16]] 15 …"

Claim 19: (Currently Amended)
The method of claim [[15]] 18 wherein the support [[arm]] member slidably engages the first aircraft cabin component.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 24 September 2020 has been entered.
 
Reasons for Allowance
Claims 1, 3, 5-6, 11, 15, 18-19, as filed 24 September 2020 and as further amended above, are allowed.
The following is an examiner’s statement of reasons for allowance: 
Claim 1 is allowable over the prior art of record because the prior art of record, taken alone or in combination, does not teach, suggest, or render obvious a system for wirelessly supplying electrical power to an aircraft cabin component comprising combination of features arranged and operated as recited, including: "a first aircraft cabin component equipped with a 
As previously discussed, Yoshida discloses wireless power transmission systems having movable second component with receiver that will move from first position where the receiving coil is out of transmission range of the wireless power transmitter of the first component to second position where the receiving coil is within transmission range to power a lighting device. Although Yoshida discloses embodiments where second component rotates or slides relative to the first component, Yoshida does not explicitly suggest arrangement with second component being stowed and deployed with first aircraft component together with moving the receiver out and within operating range of the transmitter as recited and as argued by Applicant. Although Noske (US2017/0101187) generally discloses use of wireless power transmission with stowable tray, there is insufficient teaching or suggestion to design the tray/deployable second component such that it will only move the receiver to within range in the deployed position but be out of range in stowed position, and similarly other current prior art of record does not appear to sufficiently teach or suggest this arrangement. Claim 1, in light of Applicant's Specification, Drawings, and Arguments, therefore overcomes the cited prior art of record.
Claims 3, 5-6, 11, are allowed for being dependent on claim 1.
Claim 15 recites a method of wirelessly supplying electrical power to aircraft cabin components comprising steps of arranging essentially the same components in essentially the same manner as recited in claim 1, and therefore overcomes the cited prior art of record by the same reasoning applied to claim 1 above.
Claims 18-19 are allowed for being dependent on claim 15.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID A SHIAO whose telephone number is (571)270-7265.  The examiner can normally be reached on Mon-Fri: 8:30AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rexford Barnie can be reached on (571) 272-7492.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DAVID A SHIAO/Examiner, Art Unit 2836                                                                                                                                                                                                        
/HAL KAPLAN/Primary Examiner, Art Unit 2836